Citation Nr: 1528435	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  03-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to May 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  In April 2004 and September 2007, hearings were held before Veterans Law Judges who are no longer with the Board; and in May 2015, a videoconference hearing was held before the undersigned; transcripts of all these hearings are associated with the record.  The case was remanded on multiple prior occasions (in November 2004, February 2007, May 2008, March 2011, August 2013, and January 2015), for evidentiary development, and to satisfy due process requirements.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  At the May 2015 videoconference hearing, the Veteran and his representative cited to a November 5, 2013, VA "DBQ" that, as described (the transcript appears to contains some omissions) substantiates the Veteran's claim.  The Veteran's representative indicated (off the record, after the hearing was adjourned) that the DBQ report was in the Veteran's VBMS electronic record.  The undersigned had cautioned (on the record) that a pre-review of the record did not find the cited DBQ report.  A close review of the VBMS record after the hearing also did not find the cited report (or any approximately contemporaneous report such as that described).  Notably, reports of VA evaluations and treatment are constructively of record, and must be sought and considered.

Furthermore, the current record includes Social Security Administration (SSA) Inquiry summaries.  They note that the Veteran was determined entitled to (SSA disability) benefits effective from April 2014 (with onset of disability December 1, 1993).  The SSA disability award and medical records considered in connection with the determination are constructively of record, may contain pertinent information, and must be secured.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the SSA determination (award) on the Veteran's claim for SSA disability benefits and all medical records considered in connection with that determination.  If such records are unavailable, it should be so noted in the record (with explanation), and the Veteran should be so advised.

2.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for hypertension (records of which are not already associated with the file), and to provide any releases necessary for VA to secure private records of such treatment or evaluation.  The AOJ should secure for the record complete clinical records of all such evaluations and treatment from all providers identified.

3.  The AOJ should specifically arrange for an exhaustive search to locate the November 5, 2013, DBQ report cited by the Veteran's representative at the May 2015 videoconference hearing (to include asking the Veteran and his representative to provide any copy in their possession), and to arrange for any further development suggested by the information therein.

4.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

